Shaw, C. J.
The first instruction to the jury was given upon an hypothesis of fact, which it was hardly admissible to assume hypothetically. Generally, a party is presumed to know the contents of an instrument which he signs, and, of course, the date ; and if it has no date, that he knows it. The charge on this point was sufficiently favorable to the defendant.
On the other point, the rule is very clear, that if one party, intending to accommodate another, signs his name to a blank paper, he authorizes the other, to whom he delivers it, and for whose accommodation it is made, to fill up the blank; and the filling up, being done by his authority, is his act, and he is bound by it. Russell v. Langstaffe, 2 Doug. 514; Violett v. Patton, 5 Cranch, 142; Putnam v. Sullivan, 4 Mass. 45. When one indorses his name on a blank stamp, and delivers it for the accommodation of another, he authorizes the other to fill it up with any sum which the stamp will warrant. Collis v. Emett, 1 H. Bl. 313. Judgment on the verdict.